Name: Commission Regulation (EC) No 2232/1999 of 20 October 1999 amending the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities21. 10. 1999 L 271/23 COMMISSION REGULATION (EC) No 2232/1999 of 20 October 1999 amending the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 1253/1999 (2), and in particular Article 13(8) thereof, (1) Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 2195/1999 (3); (2) Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered; (3) Whereas the corrective amount must be fixed according to the same procedure as the refund; whereas it may be altered in the period between fixings, HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 267, 15.10.1999, p. 49. EN Official Journal of the European Communities 21. 10. 1999L 271/24 ANNEX to the Commission Regulation of 20 October 1999 amending the corrective amount applicable to the refund on cereals (EUR/t) Product code Destination (1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 1001 10 00 9200         1001 10 00 9400 01 0 1,00 2,00 3,00 4,00   1001 90 91 9000         1001 90 99 9000 04 0 0 0 3,00 4,00 4,00 4,00 02 0 0 0 3,00 4,00   1002 00 00 9000 01 0 0 0 0 0   1003 00 10 9000         1003 00 90 9000 03 0 25,00 25,00 25,00 25,00   02 0 0 0 0 0   1004 00 00 9200         1004 00 00 9400 01 0 0 0 0 0   1005 10 90 9000         1005 90 00 9000 01 0 0 0 0 0   1007 00 90 9000         1008 20 00 9000         1101 00 11 9000         1101 00 15 9100 01 0 0 0 4,11 5,48   1101 00 15 9130 01 0 0 0 3,84 5,12   1101 00 15 9150 01 0 0 0 3,54 4,72   1101 00 15 9170 01 0 0 0 3,27 4,36   1101 00 15 9180 01 0 0 0 3,06 4,08   1101 00 15 9190         1101 00 90 9000         1102 10 00 9500 01 0 0 0 0 0   1102 10 00 9700         1102 10 00 9900         1103 11 10 9200 01 0 0 0 0 0   1103 11 10 9400 01 0 0 0 0 0   1103 11 10 9900         1103 11 90 9200 01 0 0 0 0 0   1103 11 90 9800         (1) The destinations are identified as follows: 01 all third countries, 02 other third countries, 03 USA, Canada and Mexico, 04 Mauritania, Mali, Niger, Senegal, Burkina Faso, The Gambia, Guinea-Bissau, Guinea, Cape Verde, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Chad, Central African Republic, Benin, Cameroon, Equatorial Guinea, SÃ £o TomÃ © and Principe, Gabon, Congo, Democratic Republic of the Congo, Rwanda, Burundi, Angola, Zambia, Malawi, Mozambique, Namibia, Botswana, Zimbabwe, Lesotho, Swaziland, Seychelles, The Comoros, Madagascar, Djibouti, Ethiopia, Eritrea and Mauritius. NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ L 214, 30.7.1992, p. 20).